Citation Nr: 0319125	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-02 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an earlier effective date earlier than March 
8, 1995 for a grant of service connection for chronic pain 
syndrome with neuroforaminal stenosis and multilevel facet 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh





INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran's claim 
for service connection for chronic pain syndrome with 
neuroforaminal stenosis and multilevel facet degenerative 
joint disease of the lumbar spine and assigned an effective 
date of March 8, 1995 for the award.  The veteran is 
appealing the effective date assigned.


FINDINGS OF FACT

1.  An August 1993 rating decision denied the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for a low back disability 
for failure to present new and material evidence.  The 
veteran did not perfect an appeal of that decision.

2.  On March 8, 1995 the RO received the veteran's request to 
reopen his claim of entitlement to service connection for a 
low back disability.  

3.  In a January 2000 hearing officer's decision which 
stemmed from the above claim, the RO granted the veteran 
service connection for chronic pain syndrome with 
neuroforaminal stenosis and multilevel facet degenerative 
joint disease of the lumbar spine and assigned an effective 
date of March 8, 1995 for this award.






CONCLUSION OF LAW

1.  The August 1993 rating decision which denied the 
veteran's application to reopen his previously denied claim 
of entitlement to service connection for a low back 
disability for failure to present new and material evidence 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 3.160, 20.200, 20.202, 20.302 (2002).

2.  The criteria for an effective date prior to March 8, 1995 
for service connection for chronic pain syndrome with 
neuroforaminal stenosis and multilevel facet degenerative 
joint disease of the lumbar spine have not been met.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.156(c), 
3.400(b)(2)(i), 3.400(q)(1)(ii), and 3.400(r) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  That law redefined the obligations of the VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002).

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection when an effective date of the 
date of receipt of the claim has been assigned.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original or reopened claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2002).  Therefore, even if evidence did exist pre-dating the 
claim that showed service connection was warranted for a low 
back disability, it is legally impossible to get an effective 
date any earlier than the date the reopened claim was 
ultimately received. As for the duty to inform, 
correspondence dated January 2001 informed the veteran what 
evidence was needed to substantiate his claim.

Since the facts are not dispositive of the issue, no amount 
of development would allow the veteran to prevail.  [See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994): remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefits flowing to the veteran are to 
be avoided.]  When drafting the VCAA, Congress observed that 
it is important to balance the duty to assist against the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002).

Factual  Background

The veteran filed his original claim for service connection 
for a low back disability in July 1975.  His claim was denied 
in a November 1975 RO rating decision and he was informed of 
this determination and his appellate rights in correspondence 
dated November 1975.  A timely appeal was not filed with 
respect to this decision and it became final.

In June 1988 the veteran applied to reopen his claim for 
service connection for a low back disability.  In a December 
1989 rating decision the RO determined that new and material 
evidence had not been submitted to reopen this claim.  The 
veteran was notified of this decision and filed a timely 
appeal.  In the course of the appeal the issue was 
recharacterized as whether the November 1975 rating decision 
which denied the original claim for VA compensation for a low 
back disability was clearly and unmistakably erroneous.  The 
appeal came before the Board which determined in a June 1991 
appellate decision that there was no clear and unmistakable 
error in the November 1975 RO decision.  The denial of 
service connection for a low back disability was confirmed.  
The veteran did not appeal this appellate decision to United 
States Court of Appeals for Veterans Claims and it became 
final.

In correspondence received by VA in March 1992 the veteran 
reapplied to reopen his claim for service connection for a 
low back disability.  In an August 1993 rating decision the 
RO determined that new and material evidence had not been 
submitted to reopen this claim.  The veteran was notified of 
this decision in correspondence dated September 1993 but he 
did not file a timely appeal and the decision became final.

On March 8, 1995 the veteran reapplied to reopen his claim 
for service connection for a low back disability.  In a May 
1998 rating decision the RO determined that new and material 
evidence had not been submitted to reopen this claim.  The 
veteran was notified of this decision in correspondence dated 
May 1998 and he filed a timely appeal of this determination.  
Subsequently, in the course of the appeal an RO hearing 
officer granted the veteran service connection for chronic 
pain syndrome with neuroforaminal stenosis and multilevel 
facet degenerative joint disease of the lumbar spine and 
assigned an effective date of March 8, 1995 for the award.

Analysis

The veteran seeks an effective date prior to March 8, 1995 
for service connection for his low back disability.  
Specifically, he maintains that because the history of his 
appeal indicates that he had been constantly attempting to 
reopen his claim for VA compensation for this disability ever 
since the original denial in November 1975, an equitable 
resolution of the matter on appeal would be to assign an 
effective date retroactive to March 1975 when he first became 
eligible to receive VA compensation following his separation 
from service.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2002).

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2002).  If no appeal is filed within the 
time limit provided, the determination becomes final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302 (2002).  A 
finally adjudicated claim is one that has become final by the 
expiration of one year after the date of notice of a 
disallowance.  38 C.F.R. § 3.160(d) (2002).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a) (2002).

Prior to the veteran's ultimately successful application to 
reopen his claim for service connection for a low back 
disability which was received on March 8, 1995, he had made 
several unsuccessful attempts to reopen this claim, with the 
most recent attempt being in March 1992.  However, this 
application was denied by the RO in August 1993 for failure 
to submit new and material evidence to reopen this claim.  He 
was notified of this decision in September 1993 but failed to 
file a timely appeal.  Therefore, the August 1993 rating 
decision is final and binding as to conclusions based on the 
evidence on file at the time.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to that rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2002).

In January 2000 the RO granted service connection for a low 
back disability on the basis that the veteran had submitted 
new and material evidence since the RO's prior final rating 
decision in August 1993.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2002).  When 
there is a final denial of a claim, and new and material 
evidence is received, the effective date of the award of 
compensation is date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) and (r) (2002).

When the veteran filed his claim for service connection for a 
low back disability on March 8, 1995, it was a claim to 
reopen since there was a prior final disallowance of this 
claim in August 1993, as discussed above.  It is undisputed 
that the veteran did not appeal the prior denial of this 
claim.  Once that prior decision became final, any claim 
filed thereafter was a claim to reopen.

The assigned effective date of March 8, 1995, is the date of 
receipt of the veteran's successful application to reopen his 
claim.  There is no indication in the file, or any allegation 
from the veteran, that any claim was filed between the denial 
in August 1993 and the reopened claim received on March 8, 
1995.

Although the veteran may have suffered from a low back 
disability since the time of his military service, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of any claim which was 
previously and finally denied.  See, e.g., Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (holding that "the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA.").  The veteran did not submit a claim to reopen at any 
time between the last final denial in August 1993 and his 
claim on March 8, 1995.  These dates are clearly more than 
one year after his separation from active service.  In light 
of this fact, we conclude that an effective date earlier than 
March 8, 1995 is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i), (q)(1)(i) and (ii), and (r) (2002); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  As such, there is 
simply no legal basis for an effective date earlier than 
March 8, 1995 for service connection for a low back 
disability.  In the present claim, it is the law and not the 
facts which are dispositive of the effective date issue.  
Therefore, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to March 8, 1995, for 
a grant of service connection for chronic pain syndrome with 
neuroforaminal stenosis and multilevel facet degenerative 
joint disease of the lumbar spine is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

